DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 5, 8-11, 15, 16 and 19, the prior art of record fails to teach or render obvious a reusable handheld pump dispenser, particularly wherein the flow path includes a flexible conduit and a copper tube that is in contact with the cold surface of the Peltier element. It is noted that Suh (US 6,907,750) teaches a dispenser including a metallic material cooling tube 21 (see fig. 1). However, Suh is silent to the teaching of the dispenser being a pump, and wherein the flow path includes a flexible conduit and a copper tube that is in contact with the cold surface of the Peltier element. Furthermore, the cited KR 100833204 reference discloses a reusable handheld pump including a pressing head 21 of metallic material for easier transfer of cooled air from a cooling element 110 (see fig. 2). However, KR 100833204 is silent to the teaching of the flow path including a flexible conduit.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT K NICHOLS II whose telephone number is (571)270-5312.  The examiner can normally be reached on Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R. N./
Examiner, Art Unit 3754





/Vishal Pancholi/Primary Examiner, Art Unit 3754